DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and Claims 1-4, 6-12, and 14-20 have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/31/2019 has been taken into account.

Election/Restrictions
Applicant's election with traverse of Species 2, Subspecies 2a in the reply filed on 04/01/2021 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully disagrees because independent claims 1, 18, and 20 are generic claims and Subspecies 2a, 2b, and 2c are not independent or distinct inventions… Independent claims 1 and 18 recite a multi-axis hinge and independent claim 20 is amended to recite "a multi-axis hinge means." Examples of these multi-axis elements are shown in FIG. 16 and described with reference to "connector 472"; shown in FIGs. 17A-17B and described with reference to grasper 479; shown in FIGs. 23A- 23B and described with reference to grasper 579; and shown in FIGs. 23C-23D and described with reference to grasper 679. As a further example, graspers 479, 579, and 679 are shown and described as being similarly engageable with connector 472. Accordingly, at least because of the multi-axis elements recited in independent claims 1, 18, and 20 and their dependents, all of the subspecies under the claimed genus are connected in design, operation, and effect under the disclosure and thus not independent inventions”. - This is not found persuasive because, firstly the pending application discloses both single-axis hinges (Fig. 7A- the requirement is still deemed proper and is therefore made FINAL.

Claims 5 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subspecies, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/01/2021.
Claim 5 recites “the body comprises a lid operable to enclose the interior cavity; and the lid comprises the plurality of support surfaces”, which is a feature of non-elected species 3.
Claim 13 recites “a portion of the plurality of support surfaces are linearly adjustable relative to a body surface of the body in order to modify a distance between the multi-axis hinge and the body surface”, which is a feature of non-elected subspecies 2b.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an attachment element” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a plurality of mounting structures; and each connector surface of the plurality of connector surfaces is engageable with a respective mounting structure of the plurality of mounting structures” however, claim 1 states “each connector surface of the plurality of connector surfaces being engageable with a respective support surface of the plurality of support surfaces”. – It is unclear if the mounting structures are related to the support surfaces, and the connector surfaces are indirectly connected to the mounting structures via the support surfaces, or if another structural relationship is being claimed. Clarification is required.
Claim 12 recites the limitation "the one connector surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “an attachment element operable to secure the body to another surface; an attachment element operable to secure objects to the apparatus”. – It is unclear if these attachment elements are of the same configuration, or if they are differently structured elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franck et al. (US Patent No. 9,370,117) in view of Kronenbitter (DE 10 2016 224 806).
Regarding Claim 1, Franck discloses a system comprising: a body (Franck: Fig. 1-3, 6-8; 12) comprising a plurality of support surfaces (Franck: Fig. 9; 42r); and an apparatus (Franck: Fig. 1, 6-7; 14) comprising a plurality of connector surfaces (Franck: Fig. 1, 7; 44), each connector surface of the plurality of connector surfaces being engageable with a respective support surface of the plurality of support surfaces, wherein, when any one connector surface of the plurality of connector surfaces is engaged with its respective support surface of plurality of support surfaces (Franck: Fig. 10, 10B), a hinge (Franck: Fig. 6; 40, 42, 44) associated with the one connector surface permits movement of the apparatus relative to the body about an axis of rotation for the hinge (Franck: Col. 7, Ln. 4-22).
Franck fails to disclose a multi-axis hinge associated with the one connector surface permits movement of the apparatus relative to the body about a plurality of different axes of rotation for the multi-axis hinge. However, Kronenbitter teaches a multi-axis hinge (Kronenbitter: Fig. 1-4; 8, 9) associated with a one connector surface (Kronenbitter: Fig. 1-4; 9) that permits movement of an apparatus relative to a body about a plurality of different axes of rotation (Kronenbitter: Fig. 1-4; 11) for the multi-axis hinge (Kronenbitter: Fig. 5-8).
Franck and Kronenbitter are analogous because they are from the same field of endeavor or a similar problem solving area e.g. cable boxes and removable, adjustable pivot joint connections. It would have been obvious to one of ordinary skill in the art before the (Kronenbitter: [0001], [0006], [0013], [0022]; Franck: Col. 7, Ln. 4-22).
Regarding Claim 2, Franck, as modified, teaches the system of claim 1, wherein the body (Franck: Fig. 1-3, 6-8; 12) comprises one or more body surfaces (Franck: Fig. 1-3, 6-8; 20, 22) defining an interior cavity (Franck: Fig. 1-3; C) and the apparatus (Franck: Fig. 1, 6-7; 14) is receivable in the interior cavity.
Regarding Claim 3, Franck, as modified, teaches the system of claim 1, wherein the system of claim 2, comprising a plurality of connector surfaces (Kronenbitter: Fig. 1-4; 9) engageable with the one or more body surfaces, wherein each support surface (Kronenbitter: Fig. 1-4; 8) of the plurality of support surfaces is located on a respective connector surface of the plurality of connector surfaces.
Regarding Claim 4, Franck, as modified, teaches the system of claim 1, wherein the system of claim 3, wherein: the one or more body surfaces (Franck: Fig. 1-3, 6-8; 20, 22) comprise a plurality of mounting structures (Franck: Fig. 3; 76, 78); and each connector surface (Kronenbitter: Fig. 1-4; 9) of the plurality of connector surfaces is engageable with a respective mounting structure of the plurality of mounting structures.
Regarding Claim 6, Franck, as modified, teaches the system of claim 1, wherein the system of claim 1, wherein: the plurality of support surfaces (Kronenbitter: Fig. 1-4; 8) comprise a first support surface and a second support surface, and the plurality of connector surfaces (Kronenbitter: Fig. 1-4; 9) comprise a first connector surface and a second connector surface; and the first and second support surfaces are engageable with the first and second connector surfaces to permit movement of the apparatus relative to the body about a first axis of (Franck: Fig. 6; Kronenbitter: Fig. 1-4; see note). [Note: Modifying the hinges of Franck with the structure of Kronenbitter will enable the joints to rotate about multiple axes, as shown in Fig. 1-4 of Kronenbitter and therefore rotate about an axis formed by any two non-diagonal connected hinge points. Furthermore, Franck discloses four hinge locations and as such it discloses four support and connector surface locations.]
Regarding Claim 7, Franck, as modified, teaches the system of claim 1, wherein the system of claim 6, wherein: the plurality of support surfaces (Kronenbitter: Fig. 1-4; 8) comprise a third support surface, and the plurality of connector surfaces (Kronenbitter: Fig. 1-4; 9) comprise a third connector surface; and the first and third support surfaces are engageable with the first and third connector surfaces to permit movement of the apparatus relative to the body about a second axis of rotation for the multi-axis hinge (Franck: Fig. 6; Kronenbitter: Fig. 1-4; see claim 6 note).
Regarding Claim 8, Franck, as modified, teaches the system of claim 7, wherein: the plurality of support surfaces (Kronenbitter: Fig. 1-4; 8)  comprise a fourth support surface, and the plurality of connector surfaces (Kronenbitter: Fig. 1-4; 9) comprise a fourth connector surface; and the third and fourth support surfaces are engageable with the third and fourth connector surfaces to permit movement of the apparatus relative to the body about a third axis of rotation for the multi-axis hinge (Franck: Fig. 6; Kronenbitter: Fig. 1-4; see claim 6 note).
Regarding Claim 9, Franck, as modified, teaches the system of claim 8, wherein: the first and fourth support surfaces (Kronenbitter: Fig. 1-4; 8) are engageable with the first and fourth connector surfaces (Kronenbitter: Fig. 1-4; 9) to permit movement of the apparatus relative to the body about a fourth axis of rotation for the multi-axis hinge (see claim 6 note).
Regarding Claim 10, Franck, as modified, teaches the system of claim 9, wherein the first axis is parallel with the third axis and the second axis is parallel with the fourth axis (Franck: Fig. 6; Kronenbitter: Fig. 1-4; see claim 6 note).
Claim 11, Franck, as modified, teaches the system of claim 1, wherein the multi-axis hinge (Kronenbitter: Fig. 1-4; 8, 9) comprises a ball-and-socket joint.
Regarding Claim 12, Franck, as modified, teaches the system of claim 11, wherein the multi-axis hinge (Kronenbitter: Fig. 1-4; 8, 9) is formed when the one connector surface is engaged with its respective support surface
Regarding Claim 14, Franck, as modified, teaches the system of claim 1, wherein the plurality of support surfaces (Kronenbitter: Fig. 1-4; 8) comprise: a plurality of first fixed-length supports configured to offset the multi-axis hinge from a body surface of the body by a first distance; and a plurality of second fixed-length supports configured to offset the multi-axis hinge from the body surface by a second distance (Franck: Fig. 10A-10B; Col. 7, Ln. 23-40). [Note: Franck discloses supports at different fixed locations that can be reversed to provide the claimed arrangement.]
Regarding Claim 15, Franck, as modified, teaches the system of claim 1, wherein each of the plurality of connector surfaces (Kronenbitter: Fig. 1-4; 9) is engageable with each of the plurality of support surfaces (Kronenbitter: Fig. 1-4; 8).
Regarding Claim 16, Franck, as modified, teaches the system of claim 1, wherein the apparatus (Franck: Fig. 1, 6-7; 14) comprises a first apparatus portion, a second apparatus portion (Franck: Fig. 6; 52), and a frangible portion (Franck: Fig. 6; 54) joining the first and second portions.
Regarding Claim 17, Franck, as modified, teaches the system of claim 1, wherein the apparatus comprises: first securing slots (Franck: Annotated Fig. 6; S1) located in an interior portion of the apparatus (Franck: Fig. 1, 6-7; 14) and operable with an attachment element to secure objects to a front side of the apparatus; second securing slots (Franck: Annotated Fig. 6; S2) located in the interior portion and operable with the attachment element to secure the objects to a back side of the apparatus; and third securing slots (Franck: Fig. 6; 54) located on a perimeter of the interior portion and operable with the attachment element to secure the (Franck: Fig. 6). 

    PNG
    media_image1.png
    771
    928
    media_image1.png
    Greyscale

I: Franck; Annotated Fig. 6

Regarding Claim 18, Franck discloses a kit comprising: at least one body (Franck: Fig. 1-3, 6-8, 16; 12, 200) comprising a plurality of support surfaces (Franck: Fig. 9; 42r); and at least one apparatus (Franck: Fig. 1, 6-7; 14) comprising a plurality of connector surfaces (Franck: Fig. 1, 7; 44), each connector surface of the plurality of connector surfaces being engageable with a respective support surface of the plurality of support surfaces, wherein, when (Franck: Fig. 6; 40, 42, 44) associated with the one connector surface permits movement of the apparatus relative to the body about an axis of rotation for the hinge (Franck: Col. 7, Ln. 4-22).
Franck fails to disclose a multi-axis hinge associated with the one connector surface permits movement of the apparatus relative to the body about a plurality of different axes of rotation for the multi-axis hinge. However, Kronenbitter teaches a multi-axis hinge (Kronenbitter: Fig. 1-4; 8, 9) associated with a one connector surface (Kronenbitter: Fig. 1-4; 9) that permits movement of an apparatus relative to a body about a plurality of different axes of rotation (Kronenbitter: Fig. 1-4; 11) for the multi-axis hinge (Kronenbitter: Fig. 5-8). [Note: See the rejection of claim 1 for motivation.]
Regarding Claim 19, Franck, as modified, teaches the kit of claim 18, comprising at least one of: an attachment element operable (Franck: Fig. 16; 206; Col. 10, Ln. 1-4) to secure the body to another surface; an attachment element (Franck: Fig. 6; 50; Col. 6, Ln. 35-43) operable to secure objects to the apparatus; and instructions associated with the body or the apparatus.

Regarding Claim 20, Franck discloses a system comprising: a body (Franck: Fig. 1-3, 6-8; 12) comprising a plurality of support surfaces (Franck: Fig. 9; 42r); and an apparatus (Franck: Fig. 1, 6-7; 14) comprising a plurality of connector surfaces (Franck: Fig. 1, 7; 44), each connector surface of the plurality of connector surfaces being engageable with a respective support surface of the plurality of support surfaces, wherein, when any one connector surface of the plurality of connector surfaces is engaged with its respective support surface of plurality of support surfaces, a hinge (Franck: Fig. 6; 40, 42, 44) means for moving the apparatus relative to the body permits movement of the apparatus relative to the body about a plurality of different axes of rotation for the hinge means (Franck: Col. 7, Ln. 4-22).
(Kronenbitter: Fig. 1-4; 8, 9) for moving an apparatus relative to a body that permits movement of an apparatus relative to a body about a plurality of different axes of rotation (Kronenbitter: Fig. 1-4; 11) for the multi- axis hinge means (Kronenbitter: Fig. 5-8). [Note: See the rejection of claim 1 for motivation.]

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631